DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:
William J. Schuhmacher, DATE: Jan 18, 1989
Petitioner,

Docket No. C-60
DECISION CR 18

-v-

The Inspector General

Petitioner has requested a hearing, protesting the
Inspector General's (the I.G.'s) determination to exclude
him from participating in the Medicare program and any
state health care program, as defined in section 1128 (h)
of the Social Security Act (Act), for five years.1/ The
I.G. moved for summary disposition of this case. I have
considered the I.G.'s motion and Petitioner's response to
the motion. I conclude that there are no disputed
material facts in this case and there remain no questions
to be addressed at a hearing whose answers could affect
the outcome of this case. Based on the undisputed facts,
the law, and applicable regulations, I conclude that the
five-year exclusion imposed on Petitioner by the I.G. is
mandatory. Therefore, I am deciding this case in favor of
the I.G.

1/ Medicaid is a state health care program, as defined in
section 1128(h) of the Act, from which Petitioner was
excluded. This record does not indicate from which, if
any, other state health care programs Petitioner was
excluded. For purposes of brevity, I will use the term
"Medicaid" in this decision to represent all affected
state health care programs.
-2-

BACKGROUND STATEMENT

On October 11, 1988, the I.G. sent notice to Petitioner
that he was being excluded from participation in the
Medicare and Medicaid programs for a period of five years.
Petitioner was advised that his exclusion was the result
of his conviction of a criminal offense related to the
delivery of an item or service under the Medicaid program.
He was further advised that the law required a minimum
mandatory five-year exclusion from participation in the
Medicare and Medicaid programs, of any individual
convicted of a program-related offense.

Petitioner timely requested a hearing as to his exclusion
and the case was assigned to me for a hearing and
decision. I conducted a prehearing conference on

November 29, 1988, at which time the I.G. stated his
intent to file a motion for summary disposition of the
case. I issued a prehearing Order on December 1, 1988,
establishing a schedule for moving for summary disposition
and responding to the motion. My Order also gave either
party the option to request oral argument on the motion.
The motion has been filed and responded to according to
the schedule I established. Neither party has requested
oral argument and I can discern no reason to schedule oral
argument on my own initiative.

ISSUES
The issue in this case is whether, given the undisputed
material facts, the I.G.'s determination to exclude

Petitioner from participating in Medicare and Medicaid for
five years is mandated by law.

APPLICABLE LAWS AND REGULATIONS

1. Section 1128 of the Social Security Act: Section
1128(a) (1) of the Social Security Act, 42 U.S.C. 1320a-
7(a)(1), requires the Secretary of Health and Human
Services (Secretary) to exclude from participation in
Medicare and to direct the states to exclude from Medicaid
any individual or entity "convicted of a criminal offense
related to the delivery of an item or service" under
Medicare or Medicaid. "Conviction" is defined at
42 U.S.C. 1320a-7(i) to include those circumstances when:
(1) a judgment of conviction has been entered against a
physician or individual, regardless whether there is an
appeal pending, or the judgment of conviction or other

record of criminal conduct has been expunged; (2) there
has been a finding of guilt against the physician or
individual; (3) a plea of guilty or nolo contendere by the
physician or individual has been accepted; and (4) the
physician or individual has entered into participation in
a first offender or other program where judgment of
conviction has been withheld. The law provides, at

42 U.S.C. 1320a-7(c) (3) (B), that for exclusions based on a
conviction for a program-related offense, "the minimum
period of exclusion shall not be less than five years."

2. Regulations Governing Suspension, Exclusion, or
Termination of Practitioners, Providers, Suppliers of
Services and Other Individuals: The Secretary has
delegated to the I.G. the duty to exclude individuals or
entities convicted of program-related offenses. 42 C.F.R.
Part 1001. Section 1001.123(a) provides that when the
I.G. has conclusive information that a person has been
convicted of a program-related crime, he shall give that
person written notice that he is being suspended
(excluded) from participation. Section 1001.125(b)
establishes criteria for the I.G. to use in determining
the appropriate length of exclusions, in those
circumstances where the I.G. may exercise discretion.
Section 1001.128 provides that a person excluded based on
conviction of a program-related offense May request a
hearing before an administrative law judge on the issues
of whether: (1) he or she was, in fact, convicted; (2) the
conviction was related to his or her participation in the
delivery of medical care or services under the Medicare,
Medicaid, or social services programs; and (3) whether the
length of the suspension is reasonable.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Beginning in late 1984, Petitioner was employed
at a pharmacy owned by Thomas G. Starr. His duties as an
employee related in part to the preparation of Medicaid
forms. P.'s Memorandum at 1.2/

2/ The parties' memoranda and supporting documents will
be cited as follows:

Petitioner's Memorandum P.'s Memorandum at (page)

Attachment to P.'s Memorandum P.'s Memorandum,
(name) / (page)

I.G.'s Memorandum I.G.'s Memorandum at

(continued...)
2. %In 1987, Petitioner, along with others, was
indicted for offenses concerning Medicaid claims for
prescriptions sold by his employer. See P.'s Memorandum
at 1-2; P.'s Memorandum, letter to I.G. dated May 9, 1988;
P.'s Memorandum, letter by Guy Till.

3. On January 22, 1988, Petitioner pleaded guilty to
crimes consisting of conspiracy and filing false Medicaid
claims. I.G.'s Memorandum, Stipulation for Deferred
Judgment and Sentence/2.

4. The offenses to which Petitioner pleaded guilty
are "criminal offense(s) related to the delivery of an
item or service" under the Medicaid program. 42 U.S.C.
1320a-7(a) (1).

5. Petitioner's guilty plea is a "conviction" as
defined by 42 U.S.C. 1320a-7(i).

6. The Secretary is required to exclude Petitioner
from participating in Medicare and to direct the states to
exclude Petitioner from participating in Medicaid because
Petitioner has been convicted of an offense related to the
delivery of an item or service under the Medicaid program.
42 U.S.C. 1320a-7(a) (1).

7. The minimum mandatory exclusion period for a
person excluded based on conviction of a program-related
crime is five years. 42 U.S.c. 1320a-7(c) (3) (B).

8. The I.G. is authorized to exclude persons
convicted of program-related crimes from participating in
Medicare and to require their exclusion from Medicaid.

42 C.F.R. Part 1001.

9. The I.G. has excluded Petitioner from
participating in Medicare and has directed the states to
exclude him from Medicaid for five years. The exclusion
is mandatory and for the minimum period of time required
by law.

10. Neither Petitioner's cooperation with
prosecuting authorities, nor his emotional state during

2/ (...continued)
(page)
Attachment to I.G.'s Memorandum I.G.'s Memorandun,

(name) / (page)
the time when he committed the offenses for which he pled
guilty, nor other evidence concerning the equities of his
case, provides a legal basis for reducing his exclusion
from that imposed by the I.G.

ANALYSIS

Petitioner pleaded guilty to, and was convicted of, a
crime involving claims for Medicaid reimbursement. As a
consequence of Petitioner's conviction, the I.G. imposed
on Petitioner a five-year exclusion from participating in
Medicare and required his exclusion from Medicaid.
Petitioner challenged this exclusion, asserting that
equitable considerations in his case justify a shorter
exclusion than that imposed by the I.G. These include his
emotional state at the time he committed the crimes, his
truthful testimony to the grand jury which investigated
the case, his cooperation with the prosecutor, and the
deferred sentence he received in recognition of his
cooperation. He did not disputed that he was convicted of
crimes related to the delivery of an item or service under
the Medicaid program.

The law explicitly requires the Secretary to exclude
individuals who are convicted of program-related crimes
from participating in the Medicare and to direct their
exclusion from Medicaid for a minimum of five years.

42 U.S.C. 1320a-7(a) (1) and (c)(3)(B). It does not permit
exceptions based on the personal circumstances of excluded
individuals. Id.. Congressional intent is plain, both in
the letter of the law and in legislative history:

(A) minimum five-year exclusion is appropriate,given
the seriousness of the offenses at issue. The
minimum exclusion provides the Secretary with
adequate opportunity to determine whether there is a
reasonable assurance that the types of offenses for
which the individual or entity was excluded have not
recurred and are not likely to do so. Moreover, a
mandatory five-year exclusion should provide a clear
and strong deterrent against the commission of
criminal acts.

S. Rep. No. 100-109, 100th Cong. 1st Sess. 2, reprinted in
1987 U.S. Cong. & Ad. News 682, 686.

A five-year exclusion in this case may appear to be harsh,
given the equitable considerations argued by Petitioner.
~6-

But these considerations are irrelevant in light of the
statutory mandate. 3/

CONCLUSION

Based on the undisputed material facts, the law, and
regulations, I conclude that the five-year exclusion
imposed on Petitioner by the I.G. is mandatory.
Therefore, I am entering a decision in favor of the I.G.
in this case.

/s/

Steven T. Kessel
Administrative Law Judge

3/ There are circumstances where the Secretary has
discretion to impose an exclusion of less, or greater,
than five years. For example, pursuant to 42 U.S.C.
1320a~7(b) (3), the Secretary has discretion to exclude an
individual or entity convicted of a criminal offense
relating to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance.
Other circumstances where the Secretary has discretion to
impose an exclusion are set forth at 42 U.S.C. 1320a-
7(b)(1),(2), and (4)-(6). The Secretary also has
discretion to impose an exclusion of more than five years
in cases involving conviction of a program-related
offense. See 42 U.S.C. 1320a~7(c)(3)(B). In cases where
a discretionary exclusion is imposed, equitable
considerations such as those argued by Petitioner may be
relevant to determine the appropriate length of the
exclusion. 42 C.F.R. 1001.225(b) (1)~(7).
